Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT No. 1 TO AMENDED AND RESTATED

REDUCING NOTE FACILITY AGREEMENT

 

AMENDMENT No. 1 TO AMENDED AND RESTATED REDUCING NOTE FACILITY AGREEMENT (this
“Amendment”) dated as of May 17, 2013 among FIRSTCITY COMMERCIAL CORPORATION
(the “Borrower”), FLBG CORPORATION (“FLBG”) and the financial institutions (each
a “Lender” and collectively, the “Lenders”) party  to the Amended and Restated
Note Facility Agreement dated as of December 19, 2011 (as heretofore amended or
otherwise modified, the “Loan Agreement”), among the Borrower, FLBG, as
Guarantor, the Lenders and BANK OF SCOTLAND PLC, acting through its New York
Branch, as Agent and Collateral Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated December 20, 2012,
among Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”),
Hotspurs Acquisition Corporation, a Delaware corporation (“Merger Sub”), and
FirstCity Financial Corporation (“FC”) (the “Merger Agreement”), Merger Sub has
agreed to merge with and into FC, and FC shall continue as the surviving entity
(the “Survivor”); and

 

WHEREAS, simultaneously with the execution and delivery of this Amendment, the
Merger, as defined in the Merger Agreement, is effective; and

 

WHEREAS, the Lenders and the Agent have consented to the Merger by executing and
delivering that certain Consent No. 4 (the “Consent”) dated December 6, 2012;
and

 

WHEREAS, a condition to the Consent is that the parties hereto shall execute and
deliver this Amendment;

 

NOW, THEREFORE, it is agreed:

 

1.                                      Definitions.  All terms used herein
which are defined in the Agreement (including, to the extent any such terms are
to be added or amended by this Amendment, as if such terms were already added or
amended by this Amendment, unless the context shall otherwise indicate) shall
have the same meanings when used herein unless otherwise defined herein.  All
references to Sections in this Amendment shall be deemed references to Sections
in the Agreement unless otherwise specified.

 

2.                                      Effect of Amendment.  As used in the
Agreement (including all Exhibits thereto) and the other Loan Documents and all
other instruments and documents executed in connection with any of the
foregoing, on and subsequent to the Amendment Closing Date (as hereinafter
defined), any reference to the Agreement shall mean the Agreement as amended
hereby.

 

3.                                      Amendments.  The Agreement is hereby
amended as follows:

 

(a)                                 Section 5.3.  Section 5.3(vi) of the
Agreement is hereby amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

(vi)  Sixth, to the payment to Agent, for the account of Lender; provided,
however, that in the event the payment required by this Section 5.3(vi) fails to
reduce the outstanding principal balance on the Loans to the following amounts
as of the following dates, the Borrower shall pay to the Agent, for the account
of Lender, on or before the following dates such amount as is necessary to
reduce such balance to not more than the amounts indicated below corresponding
to such dates (and a failure to make any such payment shall be an Event of
Default under Section 9.1 of this Agreement):

 

December 31, 2012

 

$

40,000,000

 

March 31, 2013

 

$

35,000,000

 

June 30, 2013

 

$

30,000,000

 

September 30, 2013

 

$

25,000,000

 

December 31, 2013

 

$

20,000,000

 

March 31, 2014

 

$

15,000,000

 

June 30, 2014

 

$

10,000,000

 

September 30, 2014

 

$

5,000,000

 

December 31, 2014

 

$

0

 

 

(b)                                 Section 9.16.  Section 9.16 of the Agreement
is hereby amended and restated to read in its entirety as follows:

 

Management.  If, without the prior written consent of Lender, a Key Employee
ceases to be employed full-time with FC Servicing, Borrower or FC, such
occurrence shall be an Event of Default unless FC Servicing, Borrower or FC, as
the case may be, employs a replacement officer having the duties of such Key
Employee within sixty (60) days after such Key Employee ceases to be employed,
such replacement officer to be subject to the approval of Lender, such approval
not to be unreasonably withheld; or

 

4.                                      Representations.  In order to induce the
Agent and the Lenders to execute this Amendment, the Borrower hereby represents,
warrants and covenants to the Agent and the Lenders as of the date hereof and
(if different) as of the Amendment Closing Date (which representations,
warranties and covenants shall survive the execution, delivery and effectiveness
of this Amendment) as follows:

 

(a)                                 No Default or Event of Default exists nor,
after giving effect to the consents contained herein, will any Default or Event
of Default arise.

 

(b)                                 Each representation and warranty made by the
Borrower in the Loan Documents is true and correct as of the date hereof with
the same effect as though made at and as of such date (except for those that
specifically speak as of a prior date).

 

2

--------------------------------------------------------------------------------


 

(c)                                  The execution and delivery of this
Amendment by the Borrower and the consummation of the transactions contemplated
herein have been duly authorized by all necessary corporate action.

 

(d)                                 This Amendment is the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

(e)                                  No Material Adverse Change has occurred
since December 19, 2011.

 

5.                                      Effectiveness.  This Amendment shall
become effective as of the date hereof when each of the following conditions
(the first date on which all such conditions have been so satisfied (or waived)
is herein referred to as the “Amendment Closing Date”) has been fulfilled to the
satisfaction of the Agent (or waived by the Agent in its sole discretion).

 

(a)                                 Signed Copies.  The Borrower, the Lenders
and the Agent shall have executed a copy hereof and delivered the same to the
Agent at 1095 Avenue of the Americas, New York, New York 10036 (Attention:  Loan
Administration) or such other place directed by the Agent.

 

(b)                                 No Change.  On the Amendment Closing Date,
both before and after giving effect to the transactions contemplated by this
Amendment to be effective on the Amendment Closing Date, no Material Adverse
Change shall have occurred since December 19, 2011.

 

(c)                                  Guarantor’s Consent.  Each Guarantor shall
have executed a confirming consent, substantially in the form attached hereto as
Annex A or otherwise satisfactory to the Agent (a “Confirming Consent”), and
delivered the same to the Agent at 1095 Avenue of the Americas, New York, New
York 10036 (Attention:  Loan Administration) or such other place directed by the
Agent.

 

(d)                                 No Defaults.  No Default or Event of Default
shall exist.

 

(e)                                  Accuracy of Representations; Opinion of
Counsel.  Each representation and warranty made by the Borrower and each other
Loan Party in the Agreement and the other Loan Documents shall be true and
correct in all material respects as of the Amendment Closing Date with the same
effect as though made at and as of such date (except for those that specifically
speak as of a prior date).  The Lenders and the Agent shall have received an
opinion of counsel to the Borrower, in form, scope and substance satisfactory to
the Lenders and the Agent, as to, inter alia, the due authorization, execution,
and delivery and enforceability of this Amendment and the Assumption Agreement
to which this Amendment is an Exhibit.

 

6.                                      Release. The Borrower does hereby
remise, release and forever discharge the Agent and the Lenders and each of
their respective affiliates, successors, officers, directors, employees, counsel
and agents, past and present, and each of them, of and from any and all manner
of actions, and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, claims and demands whatsoever in
law or in equity, which against the

 

3

--------------------------------------------------------------------------------


 

Agent, the Lenders or any of their respective affiliates, successors, officers,
directors, employees, counsel or agents, or any one or more of them, the
Borrower ever had, now has, or hereafter can, shall or may have for or by reason
of any cause, matter or thing that occurred or did not occur on or prior to the
Amendment Closing Date with respect to the Loan Agreement, this Amendment or any
Security Document or other Loan Document, any previous version hereof or thereof
or any proposed amendment or waiver hereof or thereof.

 

7.                                      Limited Nature of Amendments.  The
amendments set forth herein are limited precisely as written and shall not be
deemed to (a) be a consent by the Agent or the Lenders to any waiver of, or
modification of, any other term or condition of the Agreement, or any of the
documents referred to in any of the foregoing or (b) prejudice any right or
rights which any of the Lenders or the Agent may now have or may have in the
future under or in connection with the Agreement, or any of the documents
referred to in any of the foregoing.  Except as expressly amended hereby, the
terms and provisions of the Agreement shall remain in full force and effect.

 

8.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

9.                                      Jurisdiction, Waiver of Jury Trial.  THE
BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH
RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS THE AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND
DELIVERY HEREOF, THE BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY
LENDERS.  EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF THE BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.

 

10.                               Headings.  The descriptive headings of the
various provisions of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

11.                               Entire Agreement.  THIS AMENDMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

4

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

12.                               Counterparts.  This Amendment may be executed
in any number of counterparts, and by the different parties on the same or
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which together shall constitute one and the
same agreement.  Telecopied signatures hereto and to the Confirming Consent (or
signatures delivered by other electronic transmission such as pdf) shall be of
the same force and effect as an original of a manually signed copy.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through its New York branch, as Agent and as Lender

 

 

 

 

 

By

/s/ Stephen Giacolone

 

Name: Stephen Giacolone

 

Title: Assistant Vice President

 

 

 

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

 

 

By

/s/ James C. Holmes

 

Name: James C. Holmes

 

Title: Executive Vice President

 

 

 

 

 

FLBG CORPORATION

 

 

 

 

 

By

/s/ James C. Holmes

 

Name: James C. Holmes

 

Title: Executive Vice President

 

[Signature Page to Amendment No. 1 to Amended and Restated Reducing Note
Facility Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 1 to Amendment and
Restated Reducing Note Facility Agreement dated as of May 17, 2013 (the
“Amendment”) among the Borrower, FLBG Corporation, the Lenders and the Agent and
Collateral Agent to the Amended and Restated Reducing Note Facility Agreement
referenced therein (said agreement, as from time to time amended or otherwise
modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect; and

 

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
in connection herewith or with any subsequent consent, waiver or amendment to
the Agreement or any of the other Loan Documents will not affect the validity of
its obligations under the aforesaid Loan Documents or any other Loan Document,
and this consent and acknowledgement is being delivered for purposes of form
only.

 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement.  This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

FIRSTCITY FINANCIAL CORPORATION 

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FH PARTNERS LLC

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FC CAPITAL CORP.

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FIRSTCITY EUROPE CORPORATION

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FLBG CORPORATION

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FLBG HOLDINGS INVESTMENT LP

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FLBG HOLDINGS GP CORP.

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

FLBG HOLDINGS CORP.

 

 

 

 

By:

/s/ James C. Holmes

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------